Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to include Boudreau et al (“Electrochemical activation of chemotherapeutic prodrugs that mimic P450-catalyzed oxidation: proof-of-concept for a focal approach to chemical cancer treatment”) and Tseng et al (US 2004/0045815), as well as Dahlquist, Jr (US 205/0217991) and Sobieniak (US 4,469,578), as applied against previous versions of the claims in the final Office action mailed 25 January 2021.  In addition, the Office makes reference to newly cited prior art references Fairfull et al (both US 2004/0065542 and US 2008/0047830) and Johnson (US 5,753,105) as rounding out the full breadth of the closest prior art.  Note that Applicant’s claim amendments filed 25 May 2021 add additional claim elements (e.g.- a precursor compound reservoir holder, a perforator, etc.), the amendment also modifies the scope with respect to the intended use of the device by inserting additional features originally in the preamble into the body of the claim.  Per MPEP 2111.02, where a claim preamble is necessary to give life, meaning and vitality to the claim, then the claim preamble should be construed as if in the balance of the claimed.  Here, the newest additional amendments clarify the identity of the precursor thereby imparting the proper context of the identity of the solution which is treated.  As such, Boudreau et al is considered the single reference closest to the presently claimed invention, because it is the sole reference related to the field of electrochemical activation of a liquid solution for use as a pharmaceutical.  While the individual pieces of the claimed invention appear throughout these references (especially in Boudreau et al and/or Tseng et al for the sealed electrolytic cell, Fairfull et al for the precursor reservoir holder and perforator positioned therein), there is no teaching or suggestion in these references to combine the various features together into a single embodiment.  For example, there is no reasonable expectation of successfully combining the electrolytic cell of Boudreau et al for causing electrochemical activation of a pharmaceutical precursor liquid solution with the electrolytic cell of Fairfull et al that is used for hydrogen gas generation into a single embodiment.  Absent the blueprint .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al (US 2001/0039393) is cited as showing a known use of an electrolytic cell for medical purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HARRY D WILKINS III/Primary Examiner, Art Unit 1796